Court of Appeals, State of Michigan

                                              ORDER
                                                                           Mark J. Cavanagh
William Sim Spencer v Department of State Police/Director                    Presiding Judge
Timothy Wayne McClelland v Department of State Police/Director
                                                                           Jane E. Markey
DocketNo.     341769;341777
                                                                           Anica Letica
LC No.        16-000274-MZ; 16-000311-MZ                                     Judges



                The Court orders that the October 9, 2018 opinion is hereby AMENDED to correct a
clerical error. On page one, second paragraph, the first sentence is corrected to read: Plaintiffs are
convicted sex offenders whose offenses occurred in 1994 and 2001, respectively.

              In all other respects, the October 9, 2018 opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr.. Chief Clerk, on




                                OCT 1 8 2018
                                       Date